Exhibit 10.24

 

CHANGE OF CONTROL AND NON-SOLICITATION AGREEMENT

THIS CHANGE OF CONTROL AND NON-SOLICITATION AGREEMENT (this “Agreement”) is
entered into as of the 26 day of March, 2018, by and among First Defiance
Financial Corp. an Ohio corporation and thrift holding company (“First
Defiance”), First Federal Bank of the Midwest, a federal savings bank (“First
Federal”) (collectively, with First Defiance, the “Company”), and Sharon Davis,
an individual (the “Employee”).

WITNESSETH:

WHEREAS, the Employee is currently employed by the Company;

WHEREAS, as a result of the skill, knowledge and experience of the Employee, the
Company believes it is in the best interest of the Company to provide the
Employee with a sense of security to encourage the Employee to remain an
employee of the Company; and

WHEREAS, the Company and the Employee desire to enter into this Agreement to set
forth their understanding as to their respective rights and obligations in the
event of the termination of Employee’s employment under the circumstances set
forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and the Employee hereby agree as follows:

1.Term. The term of this Agreement shall begin on the date above and shall
continue until December 31, 2019, unless sooner terminated for Just Cause, as
defined in this Agreement. This Agreement shall automatically renew for
additional one year periods following the original term, at the end of each
subsequent one year period, upon the same terms and conditions unless the
Company provides at least 30 days prior notice of its intent not to renew.

2.Termination of Employment.

(a)Termination by the Company in Connection with a Change of Control. In the
event that the employment of the Employee is terminated by the Company, or its
successors or assigns, at any time during the term of this Agreement for any
reason other than Just Cause within six months prior to a Change of Control
(hereinafter defined) or within one year after a Change of Control and provided
that Employee has executed a Release pursuant to Section 2(g) below, then the
following shall occur:

(i)The Company shall promptly pay to the Employee or to his beneficiaries,
dependents or estate an amount equal to two times the Employee’s current annual
base salary and two times the Employee’s five year average annual short term
cash bonus;

(ii)The Company shall pay the premiums required to maintain coverage for the
Employee and his eligible dependents under the health insurance plan of the
Employer in which the Employee is a participant immediately prior to the Change
of Control of the Company in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, until the earliest of (A)

-1-

 

--------------------------------------------------------------------------------

 

the first anniversary of the termination of the Employee’s employment or (B) the
date on which the Employee is eligible to participate in another employer’s
comparable health insurance plan as a full-time employee; and

(iii)The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall any amounts received from other employment or otherwise by the Employee
offset in any manner the obligations of the Company hereunder, except as
specifically stated in clause (ii) above.

For purposes of this Agreement, the term “Just Cause” shall mean personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order or material breach of any provision of
this Agreement. For purposes of this paragraph, no act or failure to act on the
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by the Employee not in good faith and without reasonable belief that the
Employee’s action or omission was in the best interest of the Company.

(b)Termination by the Employee in Connection with a Change of Control. The
Employee may voluntarily terminate the Employee’s employment pursuant to this
Agreement within twelve months following a Change of Control and shall be
entitled to compensation as set forth in Section 2(a) of this Agreement in the
event that, without the Employee’s express written consent, there is:

(i)an assignment by the Company to the Employee of any duties that are
materially inconsistent with his positions, duties, responsibilities and status
with the Company immediately prior to such Change of Control;

(ii)a material change in the Employee’s reporting responsibilities, titles or
offices as an employee and as in effect immediately prior to such a Change of
Control; or

(iii)a removal of the Employee from or a failure to re-elect the Employee to the
offices of Director of Human Resources and Executive Vice President of First
Federal, except in connection with Just Cause, or the Employee’s death;

(iv)a reduction by the Company in the Employee’s base salary, as in effect
immediately prior to the Change of Control;

(v)a relocation of the principal executive office of the Company outside of the
Defiance, Ohio area or, a requirement that the Employee be based anywhere other
than an area in which the Company’s principal executive office is located,
except for required travel on business of the Company to an extent substantially
consistent with the Employee’s present business travel obligations;

-2-

--------------------------------------------------------------------------------

 

(vi)a failure by the Company to provide the Employee with the same fringe
benefits that were provided to the Employee immediately prior to a Change of
Control, or with a package of fringe benefits (including paid vacations) that,
though one or more of such benefits may vary from those in effect immediately
prior to such Change of Control, is substantially comparable in all material
respects to such fringe benefits taken as a whole;

(vii)a failure by the Company to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 7 hereof; or

(viii)a failure by the Company to comply with any material provision of this
Agreement.

(c)In the event that payments pursuant to this Agreement, either alone or
together with any other payments that are made by the Company to the Employee,
would constitute a “parachute payment” within the meaning of Section 280G(b)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder (“Section 280G”), or would result in the
imposition of a penalty tax pursuant to Section 280G, such payments shall be
reduced to the maximum amount that may be paid under Section 280G without
exceeding such limits. In the event a reduction in payments is necessary in
order to comply with the requirements of this Agreement relating to the
limitations of Section 280G or applicable banking regulatory limits, then such
reductions shall be applied based on the following principles, in order: (i) the
payment or benefit with the higher ratio of the parachute payment value to
present economic value (determined using reasonable actuarial assumptions) shall
be reduced or eliminated before a payment or benefit with a lower ratio; (ii)
the payment or benefit with the later possible payment date shall be reduced or
eliminated before a payment or benefit with an earlier payment date; and (iii)
cash payments shall be reduced prior to non-cash benefits; provided that if the
foregoing order of reduction or elimination would violate Code Section 409A,
then the reduction shall be made pro-rata among the payments or benefits
otherwise due or payable (on the basis of the relative present value of the
parachute payments).

(d)Death of the Employee. This Agreement shall automatically terminate upon the
death of the Employee.

(e)“Golden Parachute” Provision. Any payments made to the Employee pursuant to
this Agreement or otherwise are subject to and conditioned upon compliance with
12 U.S.C. §1828(k) and any regulations promulgated thereunder.

(f)Definition of “Change of Control”. A “Change of Control” shall have the
meaning set forth in Section 409A(a)(2)(A)(v) of the Code.

(g)As a condition to receiving any payments under Section 2 of this Agreement,
the Employee shall agree to release the Companies and all of their affiliates
and subsidiaries, employees, directors and successors (the “Released Parties”)
from any and all claims that the Employee may have against the Released Parties
through the date of such release (the “Release”) in a form similar to the
attached Exhibit A, and no payments shall be made under Section 2 until

-3-

--------------------------------------------------------------------------------

 

such Release has become irrevocable, effective and enforceable. In the event
that the release execution period spans two tax years, no amount will be payable
under Section 2 until the second tax year.

3.Confidential Information. The Employee acknowledges that the Employee has
learned and has access to confidential information regarding the Company and its
customers and businesses. The Employee agrees and covenants not to disclose or
use for the Employee’s own benefit, or the benefit of any other person or
entity, any confidential information, unless or until the Company consents to
such disclosure or use or such information becomes common knowledge in the
industry or is otherwise legally in the public domain. The Employee shall not
knowingly disclose or reveal to any unauthorized person any confidential
information relating to the Company, its parent, subsidiaries or affiliates, or
to any of the businesses operated by them, and the Employee confirms that such
information constitutes the exclusive property of the Company. The Employee
shall not otherwise knowingly act (a) to the material detriment of the Company,
its subsidiaries, or affiliates, or (b) in a manner which is inimical or
contrary to the interests of the Company.

4.Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by the Employee, the Employee’s beneficiaries or legal
representatives without the Company’s prior written consent; provided, however,
that nothing in this Section 4 shall preclude (a) the Employee from designating
a beneficiary to receive any benefits which were payable hereunder prior to the
Employee’s death, or (b) the executors, administrators, or other legal
representatives of the Employee or the Employee’s estate from assigning any
rights hereunder to the person or persons entitled thereto. The Company may
assign this Agreement and Company’s rights hereunder in whole, but not in part,
to any entity with or into which either Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, provided that the assignee assumes all of the Company’s obligations
under this Agreement, either by operation of law or by express written
agreement.

5.Non-Solicitation Provisions. If the Employee terminates his employment with
the Company for any reason other than in accordance with Section 2(b) of this
Agreement, the Employee agrees that, for a period of 12 months following the
termination of the Employee’s employment, the Employee shall not (i) either as
principal, agent, owner, shareholder or investor of more than 5% of the stock,
officer, director, partner, lender, independent contractor consultant or in any
other capacity, engage in, have a financial interest in or be in any way
connected or affiliated with, or render advice or services to, any person or
entity that engages in any activity which would compete in any way with the
business operated by the Company in the counties where they do business, or (ii)
directly or indirectly, solicit, divert, take away or interfere with, or attempt
to solicit, divert, take away or interfere with, the relationship of the Company
or any of their subsidiaries with any person or entity who is or was a customer,
or employee or supplier of the Company or any of their subsidiaries immediately
prior to the date of termination.

The parties hereto acknowledge and agree that the duration and area for which
the non-solicitation covenant and other covenants set forth in this Agreement
are to be effective are fair and reasonable and are reasonably required for the
protection of the Companies. In the event that any court determines that the
time period or the area, or both of them, are unreasonable as to any covenant
and that such covenant is to that extent unenforceable, the parties hereto agree
that

-4-

--------------------------------------------------------------------------------

 

the covenant shall remain in full force and effect for the greatest time period
and in the greatest area that would not render it unenforceable.

6.No Attachment. Except as required by law, no right to receive payment under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

7.Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Employee and the Company and their respective permitted
successors and assigns.

8.Amendment of Agreement. This Agreement may not be modified or amended, except
by an instrument in writing signed by the parties hereto.

9.Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver,
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than the act specifically
waived.

10.Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect the other provisions of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with applicable law, continue in full force and effect.

11.Headings. The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

12.Governing Law; Regulatory Authority. This Agreement has been executed and
delivered in the State of Ohio and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Ohio, except to the
extent that federal law is governing.  If this Agreement conflicts with any
applicable federal law as now or hereafter in effect, then federal law shall
govern.

13.Effect of Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement between
the Company or any predecessor of the Company and the Employee.

14.Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be deemed delivered if such notice or communication is in
writing and is delivered personally or by facsimile transmission or is deposited
in the United States mail, postage prepaid, addressed as follows:

If to the Company:

-5-

--------------------------------------------------------------------------------

 

First Defiance Financial Corp.

601 Clinton St.

Defiance, OH 43512

If to the Employee:

Sharon Davis

Current Address on File

 

[signature page follows]

 

 

-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, and the Employee has signed this Agreement, each as of
the day and year first above written.

 

FIRST DEFIANCE FINANCIAL CORP.

 

 

 

By /s/ Donald P. Hileman

 

 

 

EMPLOYEE

 

 

 

By /s/ Sharon Davis

      Sharon Davis

 

 

 

FIRST FEDERAL BANK OF THE MIDWEST

 

 

 

By /s/ Donald P. Hileman

 

 

 

-7-